DETAILED ACTION
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 16/617,978 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed composition of the instant application recites co-agent (D) having structure I which reads on triallyl cyanurate and triallyl isocyanurate.  Claim 8 of the reference application recites these compounds as co-agents in a composition and film that fully encompasses that as claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Marko et al US 2015/0171247 or Murofushi et al. US 2017/0317222.
Maruko teaches that each encapsulant film is composed of a crosslinked polymeric composition which is the reaction product of a composition comprising (A) a polymeric component consisting of one or more non-polar ethylene-based polymers (corresponding to the material made in Synthesis Example 2, paragraph [0195]).
Maruko further teaches that each encapsulant film composition comprises (B) an organic peroxide, corresponding to t-butylperoxy-2-ethylhexyl carbonate (paragraph [01 98]).
Maruko further teaches that each encapsulant film composition comprises (C) a silane coupling agent, corresponding to y-methacryloxypropyltrimethoxysilane (paragraph [0198]).
Maruko further teaches that each encapsulant film composition comprises (D) a co-agent (i.e. a crosslinker) comprising triallyl isocyanurate (paragraph [0198)).
This is seen to be an anticipatory example and the claims are not novel.

Murofushi teaches that each encapsulant film is composed of a crosslinked polymeric composition which is the reaction product of a composition comprising (A) a polymeric component consisting of one or more non-polar ethylene-based polymers (corresponding to the material made in Synthesis Example 1, paragraph [0197]).
Murofushi further teaches that each encapsulant film composition comprises (B) an organic peroxide, corresponding to t-butylperoxy-2-ethylhexyl carbonate (paragraph [0197]).
Murofushi further teaches that each encapsulant film composition comprises (C) a silane coupling agent, corresponding to y-methacryloxypropyltrimethoxysilane (paragraph [0197]).
Murofushi further teaches that each encapsulant film composition comprises (D) a co-agent (i.e. a crosslinker) comprising triallyl isocyanurate (paragraph [0198)).
This is seen to be an anticipatory example and the claims are not novel.
In the event that one of ordinary skill in the art would not immediately envisage the claimed limitations from the cited art then the claimed invention is rendered prima facie obvious from the disclosure given that each of the claimed ingredients is disclosed and suggested to be used in combination as claimed.
US 2012/0145236 to Fujiki is cited of interest.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MULCAHY whose telephone number is (571)272-1107. The examiner can normally be reached Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwen Blackwell can be reached on 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Peter D. Mulcahy/Primary Examiner, Art Unit 1762